          Case 5:19-cv-01017-G Document 11 Filed 09/30/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

JOHN GILLESPIE,                              )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No. CIV-19-1017-G
                                             )
MARK SACHSE,                                 )
                                             )
       Defendant.                            )

                                        ORDER

       Now before the Court is Plaintiff John Gillespie’s Amended Motion for Default

Judgment (the “Motion,” Doc. No. 10), in which Plaintiff seeks entry of a default judgment

against Defendant Mark Sachse. Although the Motion certifies that it was served upon

Defendant via U.S. mail, no response has been filed. For the reasons stated below, the

Court finds that a default judgment should be entered following a hearing to determine

Plaintiff’s request for damages.

     I. Background

       Plaintiff initiated this diversity action on November 6, 2019, seeking damages from

Defendant for breach of contract, unjust enrichment, and fraud. See Compl. (Doc. No. 1).

Defendant was served with the summons and Complaint on November 12, 2019. See Doc.

No. 4. On January 3, 2020, after Plaintiff showed that Defendant had failed to answer or

otherwise defend himself in this lawsuit, the Clerk entered Defendant’s default pursuant to

Federal Rule of Civil Procedure 55(a). See Clerk’s Entry of Default (Doc. No. 7).
          Case 5:19-cv-01017-G Document 11 Filed 09/30/20 Page 2 of 6




       Plaintiff now seeks entry of a default judgment pursuant to Federal Rule of Civil

Procedure 55(b) in the amount of $1,000,000.00 plus interest and attorney’s fees. See Pl.’s

Mot. at 2; id. Ex. 1 (Doc. No. 10-1) at 2.

   II. Discussion

          A. Procedural Requirements

       The record reflects that Defendant has failed to answer or plead, that default was

entered by the Clerk, and that Plaintiff’s Motion complies with Local Civil Rule 55.1.

Accordingly, Plaintiff has satisfied the procedural requirements for entry of a default

judgment. See Fed. R. Civ. P. 55(b); LCvR 55.1; Tabb v. Mentor Prot. Serv. LLC, No.

CIV-17-1130-D, 2018 WL 3213622, at *1 (W.D. Okla. June 29, 2018).

          B. Plaintiff’s Allegations

       The entry of a default judgment “is committed to the sound discretion of the district

court.” Tripodi v. Welch, 810 F.3d 761, 764 (10th Cir. 2016). “Default judgments are

generally disfavored in light of the policy that cases should be tried upon their merits

whenever reasonably possible. Nonetheless, default judgment is viewed as a reasonable

remedy when the adversary process has been halted because of an essentially unresponsive

party.” Tabb, 2018 WL 3213622, at *1 (citing In re Rains, 946 F.2d 731, 732 (10th Cir.

1991)).

       Because a default has been entered, Plaintiff is “relieved . . . from having to prove

the complaint’s factual allegations.” Tripodi, 810 F.3d at 765; see also United States v.

Craighead, 176 F. App’x 922, 924 (10th Cir. 2006) (“The defendant, by his default, admits

the plaintiff’s well-pleaded allegations of fact, is concluded on those facts by the judgment,


                                              2
           Case 5:19-cv-01017-G Document 11 Filed 09/30/20 Page 3 of 6




and is barred from contesting on appeal the facts thus established.” (internal quotation

marks omitted)). Even after default, however, “it remains for the court to consider whether

the unchallenged facts constitute a legitimate basis for the entry of a judgment since a party

in default does not admit conclusions of law.” Mathiason v. Aquinas Home Health Care,

Inc., 187 F. Supp. 3d 1269, 1274 (D. Kan. 2016) (internal quotation marks omitted).

       Plaintiff’s assertions are straightforward. The Complaint alleges that Plaintiff was

the former owner of three companies and, on October 2, 2017, executed an Agreement for

Purchase and Sale of Practice (the “Agreement”) with Defendant, selling Defendant all

right, title, and interest in those companies. Compl. ¶¶ 9-12; see id. Ex. 1, Agreement (Doc.

No. 1-1). The pleading specifies multiple false representations intentionally made by

Defendant and his agents and alleges that Plaintiff acted in reliance upon those false

representations in selling the three companies to Defendant. See Compl. ¶¶ 10-11, 15-17,

37-43; see also Fed. R. Civ. P. 9(b).

       Pursuant to the Agreement and the parties’ Promissory Note (the “Note”), see id.

Ex. 2 (Doc. No. 1-2), Defendant promised Plaintiff an initial $3 million payment, with an

additional $1 million to be paid under a payment schedule.           See Compl. ¶¶ 13-14;

Agreement ¶ 2. On September 1, 2019, Defendant failed to make the initial $18,871.23

payment due on the Note. Compl. ¶ 24. Defendant has been notified of his default on the

Note but has failed to remit any payment toward the $1 million unpaid principal balance.

Id. ¶¶ 26. The pleading also outlines other contractual obligations that Defendant failed to

fulfill. See id. ¶¶ 18-22.




                                              3
          Case 5:19-cv-01017-G Document 11 Filed 09/30/20 Page 4 of 6




       Accepting the well-pleaded allegations in the Complaint as true, the Court finds that

they establish Defendant’s liability for breach of contract and fraud. See Tabb, 2018 WL

3213622, at *2; see also Agreement ¶ 19.iv (prescribing that the Agreement shall be

governed and enforced in accordance with Oklahoma law); Valley View Agri, LLC v.

Producers Coop. Oil Mill, No. CIV-15-1297-D, 2017 WL 1208670, at *2 (W.D. Okla.

Mar. 31, 2017) (setting out elements for breach of contract under Oklahoma law);1

Schlanger Ins. Trust v. John Hancock Life Ins. (U.S.A, Inc.), 897 F. Supp. 2d 1109, 1118

(N.D. Okla. 2012) (setting out elements for actionable fraud under Oklahoma law).

Because Defendant has failed to respond to or defend this action in any way, the Court

finds that entry of a default judgment is appropriate.

          C. Damages

       Rule 55(b) provides two distinct methods for entering a default judgment. First,

“[i]f the plaintiff’s claim is for a sum certain or a sum that can be made certain by

computation,” the Clerk of Court “must enter judgment for that amount and costs against

a defendant who has been defaulted for not appearing and who is neither a minor nor an

incompetent person.” Fed. R. Civ. P. 55(b)(1); see also Venable v. Haislip, 721 F.2d 297,

300 (10th Cir. 1983) (noting that a default judgment may be entered without a hearing

when the amount claimed “is a liquidated sum” or “one capable of mathematical

calculation”). In all other cases, the moving party must apply to the Court, which may



1
  Although the Complaint additionally presents a claim for unjust enrichment, under
Oklahoma law a party may not pursue a claim for unjust enrichment when it has an
adequate remedy at law for breach of contract. See Valley View, 2017 WL 1208670, at *3.


                                             4
              Case 5:19-cv-01017-G Document 11 Filed 09/30/20 Page 5 of 6




“conduct hearings or make referrals” when necessary “to enter or effectuate judgment.”

Fed. R. Civ. P. 55(b)(2).

       Here, Plaintiff does not specify which provision of Rule 55(b) he seeks to rely upon.

His request for $1,000,000.00, as well as for pre- and post-judgment interest, is stated in

the parties’ contract and promissory note and likely could be the basis for entry of a default

judgment by the Clerk of Court under Rule 55(b)(1). See Compl. ¶ 26 (“On October 10,

2019, Plaintiff declared the entire unpaid principal balance of $1,000,000 immediately due

and payable.”); Agreement ¶ 2 (“The balance of the Purchase Price ($1,000,000) shall be

paid by [Defendant’s] issuance of a Promissory Note to [Plaintiff] in the form attached as

Exhibit 2 (‘Promissory Note’).”); Note at 1 (“[Defendant] hereby promises to pay to the

order of [Plaintiff] . . . the principal sum of One Million Dollars ($1,000,000.00), which

shall accrue at 5% fixed interest throughout the 60 month payment period . . . .”); see also

Hosier v. Citigroup Global Mkts., Inc., 858 F. Supp. 2d 1206, 1209 (D. Colo. 2012)

(“Under [28 U.S.C.] § 1961, post-judgment interest is mandatory and cannot be withheld

by a district court or set by the court at a rate different from the rate specified by the

statute.”).

       Plaintiff’s request for “reasonable attorneys’ fees,” however, is not a sum certain

(although the request is supported by the parties’ agreement, see Note at 2), and Plaintiff

has offered no supporting evidence to assist the Court in such a calculation. A hearing is

therefore required for determination of this damages item. See Fed. R. Civ. P. 55(b)(2)(B);

10A Mary Kay Kane, Federal Practice and Procedure (Wright & Miller) § 2683 (4th ed.




                                              5
          Case 5:19-cv-01017-G Document 11 Filed 09/30/20 Page 6 of 6




2014) (“[I]t has been held that the need to fix ‘reasonable’ attorney’s fees prevents the clerk

from entering a judgment under Rule 55(b)(1).”).

                                        CONCLUSION

       For the foregoing reasons, a hearing is required to determine the amount of damages

prior to ruling on Plaintiff’s Amended Motion for Default Judgment (Doc. No. 10).

Accordingly, the Court ORDERS that this matter shall be set for hearing in accordance

with Federal Rule of Civil Procedure 55(b)(2).2 A separate notice of hearing shall be

entered specifying the time and date.

       IT IS SO ORDERED this 30th day of September, 2020.




2
 See Int’l Union of Operating Eng’rs v. Stanley Excavation, 243 F.R.D. 25, 27 n.5 (D. Me.
2007) (“If the plaintiff is seeking both a sum certain . . . and damages that require judicial
determination . . . , the entire matter, including the sum certain, must be determined under
Rule 55(b)(2).”).


                                              6
